                      Case 1:19-cv-11596-AT Document 23 Filed 06/17/20 Page 1 of 2




                                                                                                     6/17/2020


                                              THE CITY OF NEW YORK                                           LEO T. ERNST
                                                                                          Labor and Employment Law Division
JAMES E. JOHNSON                             LAW DEPARTMENT                                           Phone: (212) 356-2549
Corporation Counsel                              100 CHURCH STREET                                       Fax: (212) 356-2438
                                                 NEW YORK, NY 10007                                Email: lernst@law.nyc.gov

                                                                      June 17, 2020
         By ECF
         Honorable Analisa Torres
         United States District Judge
         Southern District of New York
         500 Pearl Street
         New York, New York 10007
                                      Re: Sarro, et al. v. City of New York
                                          19 Civ. 11596 (AT) (GWG)
                                          Our No. 2020-002257
         Dear Judge Torres:

                        I am an Assistant Corporation Counsel in the office of James E. Johnson,
         Corporation Counsel for the City of New York, attorney for the City of New York (“City”) in the
         above-referenced putative class action. At the urging of the Southern District’s Mediation
         Office, the parties write to jointly and respectfully request that the initial pretrial conference
         currently scheduled for July 9, 2020 be adjourned until a date not before September 4, 2020, the
         date of the parties’ scheduled mediation session. This is the parties’ first request for an
         adjournment of the July 9, 2020 initial conference. The requested extension does not affect any
         scheduled dates.

                        On May 5, 2020, the Court referred this case to mediation. Dkt. No. 20. On May
         14, 2020, the Court adjourned the initial pretrial conference then-scheduled for May 20, 2020 to
         July 9, 2020. Dkt. No. 21. On June 5, 2020, the parties attended a pre-mediation conference
         with the assigned mediator, Michael P. Graff of Graff Dispute Resolution, and a mediation
         session was tentatively scheduled for September 4, 2020 to give the parties time to exchange and
         review documents in advance of the mediation session.

                       Following the June 5, 2020 pre-mediation conference, the mediator informed the
         Mediation Office of the tentative scheduling of the September 4, 2020 mediation session, and the
         Mediation Office emailed the parties and requested that the parties submit this letter requesting
         an adjournment of the July 9, 2020 initial conference.

                        Accordingly, the parties jointly and respectfully request that the initial conference
         currently scheduled for July 9, 2020 be adjourned until a date not before September 4, 2020 to
         enable the parties to mediate the issues in this case prior to moving forward with discovery.

                         Thank you for your consideration of this request.
                 Case 1:19-cv-11596-AT Document 23 Filed 06/17/20 Page 2 of 2




                                                          Respectfully submitted,


                                                                  /s/ Leo T. Ernst
                                                                   Leo T. Ernst
                                                          Assistant Corporation Counsel
       cc:    Virginia & Ambinder, LLP
              (By ECF)




GRANTED. The initial pretrial conference scheduled for July 9, 2020 is ADJOURNED to September 15, 2020, at
10:40 a.m. By September 8, 2020, the parties shall submit their joint letter and proposed case management plan.

SO ORDERED.

Dated: June 17, 2020
       New York, New York
